   Case 19-22357-GLT                    Filed 07/16/20 Entered 07/16/20 11:46:27 FILED
                                    Doc 90                                        Desc Main
                                        Document     Page 1 of 1                 7/16/20 8:40 am
                                                                                 CLERK
                              IN THE UNITED STATES BANKRUPTCY COURT              U.S. BANKRUPTCY
                             FOR THE WESTERN DISTRICT OF PENNSYLVANIA            COURT - :'3$

 In re:                                                           :        Case No.:        19-22357-GLT
                                                                  :        Chapter:         13
 Matthew A. Manges                                                :
 Christina L. Manges                                              :
                                                                  :        Date:            7/15/2020
                                   Debtor(s).                     :        Time:            09:30


                                                   PROCEEDING MEMO

MATTER:               #53 - Motion for Relief from Stay Filed by U.S. Bank National
                              Association, as indenture trustee, for the holders of the
                             CIM Trust 2017-3, Mortgage-Backed Notes, Series 2017-3
                                     #69 - Response filed by Debtor

                        #49 - Continued Motion for Relief from Stay Filed by Credit
                               Acceptance Corporation
                                    # 68 - Response filed by the debtors




APPEARANCES:
                       Debtor:         Daniel P. Foster
                       Trustee:        Ronda J. Winnecour
                       US Bank:          James Warmbrodt
                       Credit Acceptance
                           Corporation: Bill Craig

NOTES: (9:57)

Court: There is a confirmed amended plan.

Craig: Unfortunately I wasn't able to get any authority to withdraw the motion. So I can only push for default clauses on the trustee
payments.

Warmbrodt: We've received payments in May and June. But as the trustee's records indicate, payment due my client totals $7,271 -
which is almost double what we've been paid so far.

Foster: I understand why the motions were filed, my client had issues with unemployment. They are working now and there is a
wage attachment remitting. I don't want to consent to default language and the debtors have done the best they can.

Court: I find it significant that there weren't objections to the confirmed amended plan. The current arrears are being dealt with in
the current plan and wages are currently attached and remitting. So, on that basis, I find both creditors are adequately protected.

OUTCOME:

1. Continued Motion for Relief from Stay Filed by Credit Acceptance Corporation [Dkt. No. 49] is DENIED for the reasons stated
on the record. [Text Order to Issue]

2. Motion for Relief from Stay Filed by U.S. Bank National Association, as indenture trustee, for the holders of the CIM Trust
2017-3, Mortgage-Backed Notes, Series 2017-3 [Dkt. No. 53] is DENIED for the reasons stated on the record. [Text Order to Issue]

DATED: 7/15/2020
